2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1    Page 1 of 15




                                                  2:19-cr-00604
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 2 of 15




                                                      2:19-cr-00604
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 3 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 4 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 5 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 6 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 7 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 8 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 9 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 10 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 11 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 12 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 13 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 14 of 15
2:19-cr-00604-MGB   Date Filed 07/08/19   Entry Number 1   Page 15 of 15
